                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                      Plaintiff,

                      v.                     Case No. 19-CR-176

WAYNE STILEN,

                      Defendant.



            MOTION TO APPEAR AT CHANGE OF PLEA BY ZOOM



       Wayne Stilen, by and through his attorney Martin Pruhs, hereby moves the Court,

The Honorable William Griesbach, for an order permitting him to appear at the change of

plea hearing, scheduled for July 20th, 2020 at 3:00pm by Zoom.

       IN SUPPORT of this motion, Mr. Stilen shows to the Court as follows:

       Mr. Stilen is currently detained in this case and is being held the Outagamie

County Jail where he also has state cases pending and is being held in those cases as well.

Due to the current situation in the United States involving the spread of COVID-19, the

Federal Courts in the Eastern District of Wisconsin continue to conduct many hearings

via Zoom or by telephone to minimize risk of spreading the infection.




                                            1

     Case 1:19-cr-00176-WCG Filed 07/16/20 Page 1 of 2 Document 179
       In order to reduce the risk of spreading the infection, Mr. Stilen moves the court

to permit him, and undersigned counsel, to appear by Zoom. Undersigned counsel has

confirmed with the Outagamie County Jail that they will facilitate a Zoom hearing if this

motion is granted.

       Undersigned counsel spoke with a clerk from the Green Bay Division of the

Eastern District of Wisconsin, who indicated that she communicated with Assistant

United States Attorney William Roach, who represents the government in this case, and

he indicated the government has no objection to this motion.

       Wherefore Mr. Stilen, by counsel, motions the Court to permit him to appear for

his Change of Plea hearing by Zoom.



                              Respectfully submitted this 16th day of July 2020.


                                      s/Martin J. Pruhs              .
                                      By: Martin J. Pruhs,
                                      Attorney for Wayne Stilen
                                      Pruhs & Donovan, S.C.
                                      757 North Broadway – 4th Floor
                                      Milwaukee, Wisconsin 53202
                                      Tel: (414)221-1950
                                      Fax: (414)221-1959
                                      Email: marty@pruhs-donovan.com




                                            2

    Case 1:19-cr-00176-WCG Filed 07/16/20 Page 2 of 2 Document 179
